Final Office Action on the Merits of a RCE

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Status of the Application
Claims 1, 3-5 and 10 are pending in the present application.  The instant claims are rejected as indicated below.

Double Patenting
The provisional rejection of claims 8 and 9 on the ground of nonstatutory double patenting over claims of copending Application Nos. 16/272,515 and 16/272,426 is made moot by the cancellation of the instant claims.

The provisional rejection of claims 1, 3-5 and 10 on the ground of nonstatutory double patenting over claims of copending Application Nos. 16/272,515 and 16/272,426 is maintained.
Applicant's statement that the rejection be held in abeyance until allowable subject matter has been agreed upon is noted.

The rejection of claims 8 and 9 on the ground of nonstatutory double 
patenting over claims of US Patent No. 10,568,873 is made moot by the cancellation of the instant claims.

The rejection of claims 1, 3-5 and 10 on the ground of nonstatutory double patenting over claims of US Patent No. 10,568,873 is maintained.
Applicant's statement that the rejection be held in abeyance until allowable subject matter has been agreed upon is noted.

The rejection of claims 8 and 9 on the ground of nonstatutory double patenting over claims of U.S. Patent No. 10,912,741 in view of Borch et al. (US 5,233,031) and Platzek et al. (US 6,180,113) is made moot by the cancellation of the instant claims.

The rejection of claims 1, 3-5 and 10 on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. 10,912,741 in view of Borch et al. (US 5,233,031) and Platzek et al. (US 6,180,113) maintained.

Claim Rejections - 35 USC § 103
The rejection of claims 8 and 9 under 35 U.S.C. 103 over Amin et al. (Hepatology, 2011, cited by applicant on IDS submitted 4/10/2019) in combination with Rezaee et al. (Iran J. Basic Med. Sci., 2013, cited by applicant on IDS submitted 10/07/2020), Borch et al. (US 5,233,031) and Platzek et al. (US 6,180,113) is made moot by the cancellation of the instant claims.

The rejection of claims 1, 3-5 and 10 under 35 U.S.C. 103 over Amin et al. (Hepatology, 2011, cited by applicant on IDS submitted 4/10/2019) in combination with Rezaee et al. (Iran J. Basic Med. Sci., 2013, cited by applicant on IDS submitted 10/07/2020), Borch et al. (US 5,233,031) and Platzek et al. (US 6,180,113) is maintained.
Amin et al. teaches saffron, which contains safranal, as an anticancer drug useful against hepatocellular carcinoma (HCC) (see the entire article, especially Abstract; page 858, Plant Material and Preparation and page 863, Saffron Induces Growth Arrest and Apoptosis In Vitro). The reference teaches orally or parenterally administering various doses of saffron (see page 858, Treatment Regimen).
The instant claims differ from Amin by reciting
Administration of 25 mg/day to 45 mg/day per kg body weight of the subject and
administration of a second therapeutic agent such as carboplatin, cisplatin, methotrexate, doxorubicin, etc. (see instant claim 10).

However,
Rezaee et al. teaches isolated safranal has anticancer property in a dose- dependent way (see the entire article, especially pages 22-23, Cytotoxic effects) and
as evidenced by Amin, saffron, comprising safranal, inhibits colony formation of HepG2 cells in a dose-dependent manner.
Based on the teachings of Amin that a composition comprising safranal is useful in treatment of liver cancer and that of Rezaee that isolated safranal has anticancer property, the skilled artisan would have the reasonable expectation the safranal in the composition of Amin is involved in the anticancer property against hepatocellular carcinoma.  Therefore, in light of the combined teachings of Amin and Rezaee as well as the level of skill of the ordinary artisan in the art at the time of the present invention, confirming the effect of isolated safranal and determining the amount(s) of said isolated safranal that would be effective in treating liver cancer in a subject in need of would require only routine experimentation that would have been within the level of skill of the ordinary artisan in the medical art at the time of the present invention.
As recognized by MPEP § 2144.05, 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). 

	Based on the knowledge in the pharmaceutical/medical art, it would have been within the level of skill of the ordinary artisan in the art to determine the amount of safranal in the composition of saffron or alone, by routine experimentation, that would be useful in treating HCC; and
In regards to claim 10 and as recognized by MPEP § 2144.06(I): 

    PNG
    media_image1.png
    325
    639
    media_image1.png
    Greyscale

Thus, the combination of a composition comprising safranal with other anticancer agents such as cisplatin, fluorouracil, doxorubicin, etc. (see for example, ‘031, col. 2, lines 55-61; ‘113, col. 74, lines 61-63) to provide treatment of hepatocellular carcinoma in a patient in need of treatment would have been prima facie obvious to the skilled artisan in the art at the time of the present invention. As noted above, the idea to combine flows logically from their having been individually taught in the prior art for treatment of the same disorder(s).
Therefore, the instant claims are rendered prima facie obvious.

Response to Arguments
Applicant continues to argue the art does not teach the claimed range of safranal with reference to MPEP § 2144.05 and that crocin, not safranal, may have a more profound value as an anticancer agent.  Applicant’s argument was considered but not persuasive for the following reasons.
As noted in previous Office Actions, the determination of the amount(s) of a drug useful in treating a disease is routinely done in the medical/pharmaceutical art as evidenced by the present specification:

    PNG
    media_image2.png
    135
    630
    media_image2.png
    Greyscale
See also paragraphs 
[0099]: Typically, dosing will be determined using techniques known to one skilled in the art.

    PNG
    media_image3.png
    220
    636
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    382
    636
    media_image4.png
    Greyscale

As also noted by MPEP § 2144.05, cited by applicant, 
Generally, differences in concentration or tempera-ture will not support the patentability of subject mat-ter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to dis-cover the optimum or workable ranges by routine experimentation.” In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Lastly, as noted in previous Offices, the teaching by Rezaee that crocin may have a more profound value as an anticancer agent does not nullify the reference teaching that safranal is an anticancer agent.
In short, as discussed above, the prior art renders obvious the use of safranal or a composition comprising (including) safranal as an anticancer agent.  It would require only routine experimentation to determining the amount(s) of said compound that would be useful in a human subject.  Said would have been within the level of skill of the ordinary artisan.
Again, it is noted that applicant has not provided any evidence as to the criticality of the claimed range.
For these reasons, the rejection of claims 1, 3-5 and 8-10 under 35 U.S.C. 103 over Amin et al. (Hepatology, 2011, cited by applicant on IDS submitted 4/10/2019) in combination with Rezaee et al. (Iran J. Basic Med. Sci., 2013, cited by applicant on IDS submitted 10/07/2020), Borch et al. (US 5,233,031) and Platzek et al. (US 6,180,113) is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Telephone Inquiry
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BARBARA P BADIO whose telephone number is (571)272-0609. The examiner can normally be reached 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wu-Cheng W Shen can be reached on 571-272-3157. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BARBARA P BADIO/Primary Examiner, Art Unit 1628